              Case 2:15-cr-00332-RAJ Document 81 Filed 08/06/20 Page 1 of 4




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         NO. 2:15-cr-00332-RAJ
12                                    Plaintiff,
13                     v.                               ORDER ON DEFENDANT’S MOTION
                                                        FOR COMPASSIONATE RELEASE
14    JONATHAN BRENT WULF,
15                                   Defendant.
16
17         This matter comes before this Court on Defendant Jonathan Wulf’s motion for

18 compassionate release. Dkt. 57. The issues in this motion have been significantly
19 narrowed as the government has conceded several components of Mr. Wulf’s original
20 compassionate release request.
21       First, it is undisputed that Mr. Wulf has met the exhaustion requirement and his

22 request is timely. Dkt. 57. Second, the government has conceded that the combination of
23 Mr. Wulf’s risk factors and the current pandemic meet the requirements of extraordinary
24 and compelling reasons to justify release. Dkt. 76.
25       Based upon these concessions, the Court conducted an evidentiary hearing on

26 August 4, 2020, consisting of the testimony of United States Probation Officer Michael
27 Markham and argument of counsel. The sole question before the Court is whether
28 reduction of Mr. Wulf’s sentence is appropriate in light of the § 3553(a) factors,


     ORDER - 1
              Case 2:15-cr-00332-RAJ Document 81 Filed 08/06/20 Page 2 of 4




 1 including whether he can be safely released into the community and the ability of
 2 supervision to mitigate any danger he might pose to the community if released.
 3         Mr. Wulf’s criminal conduct in this matter was serious and supported by
 4 substantial evidence as contained in the Plea Agreement. Dkt. 24. Mr. Wulf asserts he
 5 would not pose a danger to the community if released immediately and that he can be
 6 safely supervised in the community.
 7         Mr. Wulf is 66 years old. He has no criminal history nor has he previously had any
 8 contact with law enforcement prior to this case. In addition, he was on pretrial
 9 supervision for nearly one year with no violations and was in full compliance with all
10 conditions of release, the only issue of significance being his possession of a Kindle
11 device without prior approval from his probation officer.
12         Mr. Markham’s testimony details a level of supervision that meets this Court’s
13 concern regarding conditions to mitigate danger to the community. Mr. Wulf will reside
14 with and care for his aged parents who are both in their 90’s. He will live in their four-
15 bedroom home with no children living in the residence. His parents have also committed
16 to assist him financially and emotionally.
17         Mr. Markham’s testimony conclusively satisfied this Court’s concern about the
18 ability of Probation to properly supervise Mr. Wulf with the existing standard and special
19 conditions of supervised release. These conditions include among others, active
20 participation and progress in sexual deviancy treatment, restrictions on computer
21 possession and software. Access and unrestricted access to these devices played a
22 significant role in the underlying offense. Probation’s conditions also include monitoring
23 any such devices he may possess and the opportunity to search and seize them if
24 necessary. These restrictions include distance restrictions with minors and periodic
25 polygraph testing to insure compliance with conditions of supervision. PSR. Spec. Cond.
26 1, 2, 3, 9 and 10.
27         Mr. Wulf has served nearly four years of his sentence. If pre-release time is
28 considered, he will have a little more than one year before being released into the


     ORDER - 2
             Case 2:15-cr-00332-RAJ Document 81 Filed 08/06/20 Page 3 of 4




 1 community. With the additional conditions of supervision to be imposed by this Court,
 2 the Court is satisfied that this outcome will promote respect for the law, provide just
 3 punishment for the underlying offense, and avoid the health considerations Mr. Wulf
 4 raised about the virus.
 5         THEREFORE, upon the motion of Mr. Wulf for a reduction in sentence under 18
 6 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in 18
 7 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing
 8 Commission, and after conducting a telephonic evidentiary hearing on August 4, 2020:
 9         IT IS ORDERED that Mr. Wulf’s motion is GRANTED. Mr. Wulf’s previously
10 imposed sentence of imprisonment of 78 months is reduced to time served and he shall be
11 released 14 days from the date of this order to accommodate a quarantine period with the
12 Federal Bureau of Prisons. If Mr. Wulf tests COVID-19 positive at any time during this
13 quarantine period, BOP will notify the government who will immediately notify the
14 Court so the Order can be modified appropriately.
15         The Court ORDERS that Mr. Wulf’s five-year term of supervised release shall
16 commence immediately upon his release from custody. Mr. Wulf shall be monitored for
17 a period of 12 months with location monitoring technology, which may include the use of
18 radio frequency (RF) or Global Positioning System (GPS) devices, at the discretion of the
19 probation officer. Mr. Wulf shall abide by all technology requirements and shall pay the
20 costs of location monitoring based upon their ability to pay as directed by the probation
21 officer. In addition to other court-imposed conditions of release, Mr. Wulf’s movement
22 in the community shall be restricted as follows:
23                The defendant shall be restricted to his residence at all times
                  except for employment; education; religious services; medical,
24
                  substance abuse, or mental health treatment; attorney visits;
25                court appearances; court-ordered obligations; or other activities
                  as pre-approved by the probation officer (Home Detention).
26
27 ///
   ///
28


     ORDER - 3
            Case 2:15-cr-00332-RAJ Document 81 Filed 08/06/20 Page 4 of 4




1         IT IS SO ORDERED.
2
3         DATED this 6th day of August, 2020.
4
5                                               A
6                                               The Honorable Richard A. Jones
7                                               United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 4
